Judgment, Supreme Court, Bronx County (Steven W Paynter, J.), rendered October 22, 2008, convicting defendant, upon his plea of guilty, of harassment in the second degree, and sentencing him to a conditional discharge for a period of one year, unanimously affirmed.
Defendant did not move to withdraw his guilty plea, and this case does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662 [1988]). Accordingly, defendant’s challenge to the plea is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. The record establishes that, under all the relevant circumstances, defendant entered a knowing, intelligent and voluntary plea to a violation, and there was nothing in the plea allocution that cast significant doubt on defendant’s guilt or the voluntariness of his plea. Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Román, JJ.